Action for damages for the death of plaintiff’s decedent as a consequence of a violation by defendant of section 241, subdivision 4, of the Labor Law, in the course of the erection of a Federal post office building. Judgment for the plaintiff unanimously affirmed, with copts. (a) The evidence adequately established that the proximate cause of the decedent’s death was defendant’s failure to plank over the steel beams in the western area of the “ bay ” as required by section 241, subdivision 4, of the Labor Law. (b) The Labor Law provision was in effect at the place of the accident because that statute was enacted prior to the acquisition of the property by the Federal government. The common law and statutes in effect before the act of cession remain in force until displaced by Congress. (Kaufman v. Hopper, 220 N. Y. 184, 187, and cases cited therein.) There has been no action by Congress displacing the Labor Law in respect of this Federal reservation. Such Federal action as has taken place is confirmatory of plaintiff’s right to invoke the applicable State statutes. (45 IT. S. Stat. at Large, 54, chap. 15; U. S. Code, tit. 16, § 457.) Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.